  Case 19-32525       Doc 17   Filed 12/05/19 Entered 12/05/19 12:37:57              Desc Main
                                  Document Page 1 of 1
                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                      Eastern Division

In Re:                                       )               BK No.:     19-32525
Alvira Moss                                  )
                                             )               Chapter: 13
                                             )
                                                             Honorable Donald R. Cassling
                                             )
                                             )
               Debtor(s)                     )

                           ORDER EXTENDING THE AUTOMATIC STAY

       THIS MATTER coming to be heard on the motion of the Debtor, the Court having jurisdiction
over the parties and the subject matter and being duly advised in the premises and due notice having
been given to the parties entitled thereto:


       IT IS HEREBY ORDERED

   That the automatic stay is hereby extended as to all creditors pursuant to §362(c)(3), pending further
order of the Court.




                                                          Enter:


                                                                   Honorable Donald R. Cassling
Dated: December 05, 2019                                           United States Bankruptcy Judge

 Prepared by:
 David M. Siegel
 ARDC 6207611
 David M. Siegel & Associates, LLC
 790 Chaddick Drive
 Wheeling, IL 60090
 (847) 520-8100
